COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 ROBERTO ANTONIO HERNANDEZ,                        §

                                Appellant,         §                No. 08-22-00178-CV

 v.                                                §                  Appeal from the

 PRESTON     BROWN,     VALENTINA §                             327th Judicial District Court
 SAMANIEGO,        ODD     COUPLE
 PROPERTIES, LLC, CRUSADES REALTY §                               of El Paso County, Texas
 INVESTMENTS AND ENTRUST CAPITAL
 FUNDING, LLC,                    §                                (TC# 2022DCV1929)

                                Appellees.         §

                                        JUDGMENT

       The Court has considered this cause on the Appellees’ motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed for want of

jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We further order Appellant

pay all costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF OCTOBER, 2022.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.